Judge MARTIN (Robert M.)
dissenting.
In this case, seven officers went to the residence of William R. Dudley and Donna Strawn to conduct a search pursuant to a search warrant. Joe Moore, the officer in charge of the search, testified that Lt. Rollins was present at the search “to keep watch over the house, to watch the front door, to make sure nobody did leave while we were searching.” The purpose of Lt. Rollins’ presence at the search is pursuant to G.S. 15A-256 which, as Officer Moore was aware, allows an officer executing a warrant directing a search of premises not generally open to the public to “detain any person present for such time as is reasonably necessary to execute the [search] warrant.” Hence, detaining a party during a search is part and parcel of the search process and Lt. Rollins was an important member of the law enforcement team engaged in conducting a search.
There is no fatal variance between the charge which states that the officer was “discharging and attempting to discharge a duty of his office, to wit: conducting a search” and the proof showing Lt. Rollins’ participation in the component activities constituting a search. Furthermore, the proof shows that Lt. Rollins was obstructed in discharging that duty. When defendant, contrary to instructions to remain seated on the couch, rose, approached the door in an attempt to leave and pushed Lt. Rollins, he obstructed, hindered, impeded Lt. Rollins in the performance of his duties. See State v. Leigh, 278 N.C. 243, 179 S.E. 2d 708 (1971).
For the foregoing reasons, I respectfully dissent.